DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment filed on 30 November 2021. As directed by the amendment: Claims 1, 3, 9, 11, and 12 have been amended and claims 6 and 14 are cancelled. Claims 1-5, 7-13, 15, and 16 currently stand pending in the application. 
The amendments to claims 1 and 9 are sufficient to overcome the claim objections listed in the previous action. Namely, the minor informalities with regard to improper antecedence have been resolved. Accordingly, the claim objections have been withdrawn. 
The amendments to claims 1 and 9 are sufficient to overcome the relevant rejections under 35 U.S.C. 112(a) and (b) listed in the previous action. Namely, the failure to comply with the written description requirement and the indefiniteness have been resolved. Accordingly, the relevant rejections under 35 U.S.C. 112(a) and (b) have been withdrawn. 
The amendments to claims 3 and 11 are not sufficient to overcome the drawing objections listed in the previous action. Accordingly, the drawing objections are maintained and repeated in relevant part below. 

Response to Arguments
Applicant’s arguments with respect to the drawing objections have been fully considered but they are not persuasive. Applicant contends that, at least, Figure 5B illustrates a portion of the working member being frustoconical in shape. Examiner respectfully submits that Figure 5B does not clearly i.e. where the connecting surface is angled) and the disclosure does not clarify the shape or angle of this connecting surface either. The conical tip 68 is shown as conical and not frustoconical. In contrast, Figure 9 shows a frustoconical portion 72 that is generally smooth and not a tapping device as required by claims 1 and 9.  
Applicant’s arguments with respect to the rejections under 35 U.S.C. § 103 have been fully considered but they are not persuasive. Applicant asserts that the fastener of Yurek (US 2009/0048605) is not equivalent to the claimed working member, because Yurek’s fastener is utilized as a bone screw and is intended to be inserted and left in the bone whereas the working member is an integral part of the jamshidi assembly, which is intended to be used during spinal surgery to tap the bone for receiving a screw. Further, Applicant asserts that the fastener of Yurek is not integral with the outer sleeve member, and even if it were integral with the outer sleeve member, this would render Yurek unsatisfactory for its intended purpose as a lag tool device for inserting a bone screw into bone. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner respectfully submits that Yurek is relied upon as a teaching of matching a thread pitch of an advancement means to the thread pitch of the threaded member that is being advanced, so that the threaded member that is being advanced is advanced at a rate equal to the advancement means to avoid undesirable compression forces, as taught by Yurek. This is not limited to the threaded member being an implantable bone fastener, but to any threaded member that is being advanced into the bone either temporarily or permanently. The matching thread pitches as taught by Yurek are applied to the jamshidi assembly of Geist (US 2012/0226301) in view of Zajac (US 
The fastener of Yurek is not interpreted in the rejection as a replacement or modification to the second end of the cannula of Geist and/or to the distal end of Zajac, as asserted by Applicant. Yurek is relied upon as a teaching of matching the thread pitches of an advancement means to the threaded member that is being advanced. Geist/Zajac are not modified to include a fastener as taught by Yurek, but simply to match the thread pitches of the mating helical threads and threaded working member in Geist/Zajac. In the rejection, the modification of Geist in view of Zajac and Yurek does not replace the second end of the cannula of Geist with the fastener of Yurek nor is Geist used to insert the fastener of Yurek. Therefore, the argument that such modification would change the principle of operation of Geist’s prior art invention is moot. Similarly, Zajac’s distal end is not replaced by the fastener of Yurek nor is Zajac used to insert the fastener of Yurek. Therefore, the argument that such modification would change the principle of operation of Zajac’s prior art invention is moot. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a portion of said working member being frustoconical in shape (claims 3 and 11) must be shown or the feature(s) canceled from the claim(s). Claims 1 and 9 are directed to the embodiment of FIG. 5B (working member is a tapping device with matched thread 
Further, the limitations in claims 1 and 9 that the second end of the stylet protrudes from the second end of the inner cannulated member and the outer sleeve member including the working member includes an interior hollow portion sized to slideably engage an outer diameter of the inner cannulated member, such that the stylet and inner cannulated member also protrude from the outer sleeve member (see FIGs. 1-3), must also be shown or the feature(s) canceled from the claim(s). The embodiment of FIG. 5B to which claims 1 and 9 are directed shows the distal tip of the working member 58 as a conical tip 68, with no aperture to the interior hollow portion through which the stylet and inner cannulated member would pass. No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-5, 7-13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2012/0226301 to Geist in view of U.S. Patent Application Publication No. US 2011/0238069 to Zajac et al. (hereinafter, “Zajac”) and U.S. Patent Application Publication No. US 2009/0048605 to Yurek. 
As to claims 1-5, 7, and 8, Geist discloses a jamshidi assembly comprising an inner cannulated member (16) including a first end, a second end, and a main body portion, an inner cannulated member handle (18) adapted for gripping with a hand being secured to said first end thereof (¶26), shown in FIG. 2, said inner cannulated member handle including an opening positioned to allow insertion of various medical devices through an interior passage of said inner cannulated member, shown in FIG. 1, a threaded sleeve (42) secured about said main body portion of said inner cannulated member (¶30), a stylet (22) including a first end, a second end and an elongated body there between, said first end including a handle portion constructed and arranged for attachment to said inner cannulated member 
Geist is silent as to wherein said working member is a tapping device constructed and arranged to form threads within bone tissue, said mating helical threads having a thread pitch that matches a thread pitch of said working member; wherein the working member comprises a threaded portion; wherein the threaded portion is configured to form threads within the bone tissue. 
Zajac teaches a jamshidi assembly comprising an inner member (12) including a first end, a second end, and a main body portion, an inner member handle (36) adapted for gripping with a hand being secured to said first end thereof (¶18), threads (44) about said main body portion of said inner member (¶19), an outer sleeve member (14), said outer sleeve member including a first end, a second end and a main body portion, said outer sleeve member being cannulated to include an interior hollow portion, said interior hollow portion sized to slideably engage an outer diameter of said main body portion of said inner member, shown in FIG. 3, said second end of said outer sleeve member including a working member (distal end including threads 50 and frustoconical tip distal to threads), shown in FIG. 2, wherein said outer sleeve member and said inner member include mating helical threads (46, 44) (¶19), whereby said outer sleeve member can be linearly moved along a longitudinal axis of said inner member in a controlled manner by rotating one of said outer sleeve member or said inner member, wherein said working member is integrally formed with said outer sleeve member, shown in FIGs. 2 and 3, and wherein said working member is a tapping device constructed and arranged to form threads within bone tissue (¶21); wherein a portion of said working member is frustoconical in shape (at its distal end, shown in FIG. 2), a leading end of the portion of said working member being smaller in diameter, whereby the portion of said working member increases in diameter as inserted into a bone; wherein said outer sleeve member includes a handle (16); wherein the working member comprises a conical tip and a threaded portion (50), shown in FIG. 2; wherein the conical tip is configured to be 
Yurek teaches an assembly, shown in FIGs. 22-23, comprising an inner member (820) including a first end, a second end, and a main body portion, an inner member handle (840) being secured to said first end thereof, threads (828) about said main body portion of said inner member (¶96), an outer sleeve member (810, 830), said outer sleeve member including a first end, a second end and a main body portion, said outer sleeve member being cannulated to include an interior hollow portion, said interior hollow portion sized to slideably engage an outer diameter of said main body portion of said inner member, shown in FIG. 23, said second end of said inner member including a working member (fastener attached to second end of inner member), wherein said outer sleeve member and said inner member include mating helical threads (832, 828) (¶96), whereby said outer sleeve member can be linearly moved along a longitudinal axis of said inner member in a controlled manner by rotating one of said outer sleeve member or said inner member, and wherein said mating helical threads have a thread pitch that matches a thread pitch of said working member (¶98) to advance the fastener at a rate equal to the relative movement of the inner and outer members. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to modify the working member in Geist to be a tapping device by including a threaded portion on the working member as taught by Zajac, to provide the added functionality of the working member being able to form threads within the bone tissue which would offer greater purchase of the outer sleeve member in the bone tissue for stability of the assembly relative to the bone tissue during a surgical procedure. The threaded portion of the working member may be proximal to the conical tip of the working member, such conical tip disclosed by Geist and also taught by Zajac, so that the conical tip may provide initial entry into the bone tissue and the subsequent insertion of the tapping threaded portion may then provide stable purchase in the bone tissue. 


As to claims 9-13, 15, and 16, Geist discloses a jamshidi assembly comprising an inner cannulated member (16) including a first end, a second end, and a main body portion, an inner cannulated member handle (18) adapted for gripping with a hand being secured to said first end thereof (¶26), shown in FIG. 2, said inner cannulated member handle including an opening positioned to allow insertion of various medical devices through an interior passage of said inner cannulated member, shown in FIG. 1, a threaded sleeve (42) secured about said main body portion of said inner cannulated member (¶30), a stylet (22) including a first end, a second end and an elongated body there between, said elongated body sized to fit through said interior passage sufficiently for said second end of said stylet to protrude from said second end of said inner cannulated member when inserted through said second end thereof (¶27), shown in FIG. 3, an outer sleeve member (14), said outer sleeve member including a first end, a second end and a main body portion, said outer sleeve member being cannulated to include an interior hollow portion, said interior hollow portion engaged to an outer diameter of said main body portion of said inner cannulated member (¶26), shown in FIG. 1, said second end of said outer sleeve member including a working member (34) (¶28), wherein said outer sleeve member and 
Geist is silent as to wherein said working member is a tapping device constructed and arranged to form threads within bone tissue, said mating helical threads having a thread pitch that matches a thread pitch of said working member; wherein the working member comprises a threaded portion; wherein the threaded portion is configured to form threads within the bone tissue. 

Yurek teaches an assembly, shown in FIGs. 22-23, comprising an inner member (820) including a first end, a second end, and a main body portion, an inner member handle (840) being secured to said first end thereof, threads (828) about said main body portion of said inner member (¶96), an outer sleeve member (810, 830), said outer sleeve member including a first end, a second end and a main 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to modify the working member in Geist to be a tapping device by including a threaded portion on the working member as taught by Zajac, to provide the added functionality of the working member being able to form threads within the bone tissue which would offer greater purchase of the outer sleeve member in the bone tissue for stability of the assembly relative to the bone tissue during a surgical procedure. The threaded portion of the working member may be proximal to the conical tip of the working member, such conical tip disclosed by Geist and also taught by Zajac, so that the conical tip may provide initial entry into the bone tissue and the subsequent insertion of the tapping threaded portion may then provide stable purchase in the bone tissue. 
Further, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to match a thread pitch of the working member to a thread pitch of the mating helical threads, since as taught by Yurek, this would allow the working member to advance at a rate equal to the relative movement of the inner and outer members. This would provide precise control of the advancement of the working member into the bone tissue for the purposes of tapping and fixation without causing stresses on the bone tissue or pulling or compressing the bone tissue toward the 
Geist is silent as to said interior hollow portion of the outer sleeve member threadably engaged to an outer diameter of said main body portion of said inner cannulated member. 
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to modify Geist’s inner cannulated member and outer sleeve member such that the mating helical threads are reversed on each member, such that the outer sleeve member (14) comprises an internally threaded nut (like 42) and the inner cannulated member (16) comprises a threaded sleeve (like 32), because the mere reversal of the essential working parts of a device involves only routine skill in the art. The modification would result in the interior hollow portion of the outer sleeve member (at internally threaded nut) being threadably engaged to an outer diameter of said main body portion of said inner cannulated member (at externally facing threads). The functionality of the assembly would remain the same, with the inner and outer members being movable relative to each other based on the threaded interaction between the nut and sleeve. For example, to move the inner member distally relative to the outer member, the nut attached to the outer member may be threaded proximally up along the threads of the inner member, and vice versa. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775